Citation Nr: 1340350	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  11-02 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, claimed as the result of herbicide exposure.   


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1946 to February 1966.  He died in March 2009.  The appellant claims as his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Manila Regional Office (RO).  The Board has reviewed the physical claims file and both the VBMS and the Virtual VA file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.  


REMAND

The appellant advances that the Veteran served in the Republic of Vietnam during active service.  She contends that his ultimately fatal coronary artery disease was caused by his presumed herbicide exposure while in the Republic of Vietnam.  

The Veteran's service personnel records have not been requested for incorporation into the record.  As such documentation may reflect his presence in Vietnam, action should be undertaken to obtain the records.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Record Center (NPRC) and/or the appropriate service entity and request that the Veteran's complete Navy service personnel documentation be requested for incorporation into the record.  

2.  Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

